 AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                           FILED IN UNITED ST4IES DISTRICT
                                                                                                               GOUR I, DISTRICT OF UTAH
                                         UNITED STATES DISTRICT COURT                                                 APR
                                                                         for the
                                                                                                                            2 5 2019
                                                                   District of Utah                        BYD. MARK ,JONES, CLERK
                                                                                                             -~
                                                                                                              DEPUTY CLERK -
               In the Matter of the Search of                              )
          (Briefly describe the property to be searched
           or identijy the person by name and address)
                                                                           ~
                                                                           )
                                                                                      Ca.se No.
  IN THE MATTER OF THE SEARCH OF BLACK AND
     SILVER iPHONE (EXHIBIT N~5) CURRENTLY                                 )
  LOCATED AT 348 EAST SOUTH TEMPLE, SLC, UT                                )

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prf<Perty_ tp br; searched qnd give its locr;ttion):.
. ;:;-ee attacnment A, mcorporatea hef'em by reference.


located in the       ~-------
                                                    District of   -----------~
                                                                               Utah                , there is now concealed (identify the
person or describe the property to be seized):
  See attachment B, incorporated herein by reference.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ~evidence of a crime;
                  ~contraband, fruits of crime, or other items illegally possessed;
                  rif property designed for use, intended for use, or used in committing a crime;
                  0 a.person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
            Code Section                                                             Offense Description
        18 U.S.C. Section 922(g)(1)                     Felon in Possession of Firearms



          The application is based on these facts:
         See Affidavit in Support of an Application for a Search Warrant, incorporated herein by reference.


           0 Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S. C. § 3103a, the basis of which is set forth on the t;ched sheet


                                                                           _·--------+-G-+--<~~·~-=----~
                                                                                                  Applicant's signature

                                                                                                              ask Force Officer


Sworn to before me and signed in my presence.


Date:             04/25/2019


City and state: Salt Lake City, Utah
JOHN W. HUBER, United States Attorney (#7226)
ISAAC C. WORKMAN, Assistant United States Attorney (#14031)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City; Utah 84111
Telephone: (801) 524-5682
Facsimile: (801) 524-6925
E-mail: isaac.workman@usdoj.gov

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF UTAH
IN THE MATTER OF THE SEARCH OF
BLACK AND SILVER iPHONE (EXHIBIT
N-5) CURRENTLY LOCATED AT 348
EAST SOUTH TEMPLE, SALT LAKE
                                                  CaseNo.    2,:[4~248-DBP
CITY, UTAH



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE

       I, Darrell Dain, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the. examination of property- an

electronic device-which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

       2.      I am a sworn law enforcement officer for the West Valley City, Utah, Police

Department, and have been so for over 20 years. I have been assigned to the Drug Enforcement

Administration (DEA) Metro Narcotics Taskforce, Denver Division, Salt Lake City District

Office, Utah, as a DEA Task Force Officer (TFO) s.ince July 2011. During that same time, I was

deputized as a TFO pursuant to the authority granted to. the Attorney General by Public Law 99-

570, Section 1869, and delegated to the Administrator of the DEA, pursuant to Title 28, Code of
Federal Regulations, subpart R, Section 0.100, et.     seq~   I have received training related to

homicide, missing persons, domestic violence, sex crimes, property offenses, narcotics

trafficking, and general crime scene investigations. I have personally been the case agent and

investigated Drug Trafficking Organizations (DTO) related to large scale interstate drug related

crimes. I have also received training in computer investigations relating to violent and non-

violent drug-related crimes. I have served as an undercover narcotics officer investigating drug

and weapon crimes in the United States, and I have served on a numerous federal narcotics task

forces performing undercover operations in relation to illicit narcotic activity and weapons

violations within the United States. Additionally, I served in a specialized law enforcement gang

unit enforcing gang, weapon, and drug statutes, and I also served as· a SWAT officer. I have

received detailed and extensive training to perform the above-described duties from the DEA,

Federal Bureau of Investigation (FBI), Public Agency Training Council, Los Angeles Police

Department, Bureau of Alcohol, Tobacco, Firearms and Explosives, California Narcotic Officer

Association, California Department of Justice - Bureau of Narcotic Enforcement,. Clandestine

Lab Investigators Association, High Intensity Drug Trafficking Area, High Tech Crime Institute,

ISS World Telestrategies, Cellbrite, and H-11 forensics. Your Affiant is a certified physical and

logical Cellbrite forensic operator and analyst.

       3.      This affidavit is intended to show only that there is probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

                 IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       4.      The property to be searched is a BLACK AND SILVER iPHONE (EXHIBIT

N-5), hereinafter referred to as the "Device." The Device is cun-ently located at 348 East South

Temple, Salt Lake City, Utah.



                                                   2
       5.      The DEA utilizes a unique evidence numbering system where the "N" indicator

denotes a "non-drug" piece of evidence, with the corresponding number signifying the particular

piece of non-drug evidence. The device was seized under DEA case number ML-19-0031 as

Exhibit N-5. No two items can have the same case number and non-drug exhibit number.

       6.      The applied-for warrant would authorize the forensic examination of the "Device"

for the purpose of identifying electronically stored data particularly described in Attachment B.

                                      PROBABLE CAUSE

       7.      On April 8, 2019 agents from the Drug Enforcement Administration, Salt Lake

Metro Narcotics Task Force, received information from a Greyhound bus employee that an

individual and his luggage, scheduled to depart, smelled strongly of marijuana.

       8.      At approximately 0730 hours DEA Task Force Office~ (TFO) B. Davis, Salt Lake

City police officers B. Evans and D. Perry arrived and contacted Richard Floyd, the .passenger

and owner of the luggage.

       9.      Floyd indicated that he did not have any drugs, but he had recently smoked

marijuana before entering the. terminal. Additionally, Floyd consented to agents searching his

luggage.

       10.     During the search TFO Davis. located a clear plastic box with 50 rounds ofpistol

ammunition. Officer Evans asked Floyd if he had any guns on him, and Floyd replied no.

Officer Evans asked Floyd if he could check him for weapons, and Floyd stepped forward and

turned to be checked. Officer Evans asked again if Floyd had on him, and this time Floyd stated

that he did on his right hip. Officer Evans located a loaded .40 caliber Ruger pistol on Floyd's

hip.




                                                 3
        11.    During this encounter and subsequent arrest, agents located a total of five

handguns and corresponding ammunition; Floyd advised agents that he likes guns and shooting

them, and he was·returning to his home in Chicago, Illinois.

        12.    Floyd stated that the pistol on his person he purchased approximately 1.5 years

ago, in Chicago, from an unknown male· on the street. Floyd purchased the .45 Springfield XD .

from "Jacob'' who lives in Logan, Utah but conducted the sale at his pare11t's house in Brigham

City, Utah for $580 (This weapon was confirmed stolen, Brigham City police report #17-

B05487.). Floyd purchased the M&P .40 from someone named Torn in Salt Lake City; Utah.

Floyd purchased the Glock 21 from someone in Layton, Utah. Floyd purchased the other M&P

.40 from "Lester" in Sandy, Utah.

       13.     After Floyd's arrest, and subsequent to Miranda, Floyd allowed agents to examine

his cellular device, including providing them with the access code. Agents observed through

messaging applications Floyd's negotiations to purchase the indicated firearms.     TFO Davis

observed, names, dates, locatiOns, purchase amounts, and internet access to Utah Gun Exchange,

an internet website dedicated to the private purchase of firearms.

       14.     Agents were unable to positively identify Floyd by the name "Richard Floyd."

Special Agent (SA) C. Srnilie of the FBI responded with a fingerprint reader which was able to

identify Floyd as "David Floyd." Agents confirmed Floyd to be a conviCted felon, having been

convicted in Cook County, Illinois in 2013 of Armed Violence/Aggravated use of a

Weapon/Vehicle.

       15.     As described in the previous paragraphs, Floyd utilized his cellular device to

facilitate travel from Chicago, Illinois to Salt Lake City, Utah with the desire to illegally

purchase firearms for transportation back to Chicago, Illinois.      Your affiant knows through



                                                 4
training and experience that the "Device" can contain valuable evidence related to GPS locations

recorded between Illinois and Utah, communications through messaging application related to

the illegal purchase of firearms, and internet searches related to illegally purchasing firearms.

Additionally, it is you affiants training and experience that those involved in the illegal

trafficking of firearms will commonly record by photo or video, and they will communicate by

various messenger applications those photos or videos of desired firearms to prospective sellers

and vice/versa. Although deleted by a user, electronic evidence can remain on these devices for

life and can be extracted by forensic examination.

        16.      The Device is currently in storage at 348 East South Temple, Salt Lake City,

Utah. In my training and experience, I know that the Device has been stored in a manner in

which its contents are, to the extent material to this investigation, .in substantially the same state

as they were when the Device first came into the possession of the DEA.

                                       TECHNICAL TERMS

        17.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

              a. The "Device" (Wireless telephone): A wireless telephone (or mobile telephone,

                 or cellular telephone) is a handheld wireless device used for voice and data

                 communication through radio signals.      These telephones send signfl,ls through

                 networks of transmitter/receivers, enabling communication with other wireless

                 telephones or traditional "land line" telephones. A wireless telephone usually

                 contains a "call log," which records the telephone number, date, and time of calls

                 made to and from the phone. In addition to enabling voice communications,

                 wireless telephones offer a broad range of capabilities. These capabilities include:
   storing names and phone numbers in electronic "address books;" sending,

   receiving, and storing text messages and e-mail; taking, sending, receiving, and

   storing still photographs and moving video; storing and playing back audio files;

   storing .dates, appointments, and other information on personal calendars; and

   accessing and downloading information from the Internet. Wireless telephones

   may also include global positioning system ("GPS") technology for determining

   the location of the device.

b. Digital camera:    A digital camera is a camera that records pictures as digital

   picture files, rather than by using photographic film.    Digital cameras use a

   variety of fixed and removable storage media to store their recorded images.

   Images can usually be retrieved by connecting the camera to a computer or by

   connecting the removable storage medium to a separate reader.         Removable

   storage media include various types of flash memory cards or miniature hard

   drives. Most digital cameras also include a screen for viewing the stored images.

   This storage media can contain any digital data, including data unrelated to

   photographs or videos .. The "Device" indicated in this affidavit contain digital

   cameras.

c. GPS: A GPS navigation device uses the Global Positioning System to display its

   current location. It often contains records the locations where it has been. Some

   GPS navigation devices can give a user driving or walking directions to another

   location. These devices can contain records of the addresses or locations involved

   in such navigation.     The Global Positioning System (generally abbreviated

   ''GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite



                                    6
               contains an extremely accurate clock. Each satellite repeatedly transmits by radio

               a mathematical representation of the current time, combined with a special

               $equence of numbers. These signals are sent by radio, using specifications that

               are publicly available. A GPS antenna on Earth can receive those signals. When

               a GPS antenna receives signals from at least four satellites, a computer connected

               to that ant.enna can mathematically calculate the antenna's latitude, longitude, and

               sometimes altitude with a high level of precision.

            d. IP Address: An Internet Protocol address (or simply "IP address") is a unique

              · numeric address used by computers on the Internet. An IP address is a series of

               four numbers, each in the range   0~255,   separated by periods (e.g., 121.56.97.178).

               Every computer attached to the Internet computer must be assigned an IP address

               so that Internet traffic sent from and directed to that computer may be directed

               properly from its source to its destination. Most Internet service providers control

               a range of IP addresses. Some computers have static-that is, long-term-IP

               addresses, while other computers have dynamic-that is, frequently changed-IP

               addresses.

            e. Internet: The Internet is a global network of computers and other electronic

               devices that communicate yvith each other. Due to the structure of the Internet,

               connections between devices on the Internet often cross state and international

               borders, even when the devices communicating with each other are in the same

               state.

      18.      Based on my training, experience, and research, and from consulting the

manufacturer's advertisements and product teclmical specifications available online at



                                                 7
www.phonescoop.com, I know that the Device has capabilities that allow it to serve as a wireless

telephone, digital camera, internet computer, and GPS navigation device. Additionally, in my

training and experience, examining data stored on devices of these types can uncover, among

other things, evidence that reveals or suggests who possessed or used the device.

                    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        19.     . Based on my knowledge, training, and experience, I know that electronic d\:)vices

can store information for long periods of time. Similarly, things that have been vie.wed via the

Internet are typically stored for some period of time on the device.           This information can

sometimes be recovered with forensics tools.

       20.       Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensfo electronic evidence might be on the Device because:

              a. Data on the storage medium can provide evidence of a file that was once on the

                 storage medium but has since been delet.ed or edited, or of a deleted.portion of a

                 file (such as a paragraph that has been deleted from a word processing file).

                 Forensic evidence on a device can also indicate who has used or controlled the

                 device. This "user attribution" evidence is analogous to the search for "indicia of

                 occupancy" while executing a search warrant at a residence.

              b. A person with appropriate familiarity with how an electronic device works may,

                 after examining this forensic evidence in its proper context, be able to draw




                                                  8
                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             c. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence. is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a c?mputer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.

             d. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary .to establish that a particular thing is

                not present on a storage medium.

       21.      Nature of examination.      Based on the foregoing, and consistent with Rule

4l(e)(2)(B), the warrant i am applying for would permit the examination of the deviceconsistetit

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

       22.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto any premises. Consequently, I submit there is reasonable cause for

the Court to authorize execution of the warrant at any time in the day or night.




                                                   9
                                      CONCLUSION

       23.    I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the "Devices" described in Attachment A to seek the items

described in Attachment B.


                                            ,---
       RESPECTFULLY SUBMITTED this 7__,,,L,        day of APRIL 2019.




                                             Task Force Officer
                                             Drug Enforcement Administration


                         .        .         '.)_....\--~
       Subscribed and sworn to before me this t~ day 0£




                                          10
                                     . ATTACHMENT A

                             THE DEVICES TO BE SEARCHED

       The property to be searched is a BLACK AND SILVER iPHONE (EXHIBIT N-5),

hereinafter referred to as the "Device." The Device is currently located at 348 East South

Temple, Salt Lake City, Utah.

       This warrant authorizes the forensic examination of the "Device" for the purpose of

identifying the electronically stored information described in Attachment B.
                                          ATTACHMENT B

                                 THE INFORMATION TO BE SEIZED

        1.        All records on the Device described in Attachment A that relate to violations of

Title 18 U.S.C. Sec. 922(g)l, Unlawful Possession of a Firearm, and involve David Floyd (AKA

Richard Floyd), including:

             a. lists of firearms sellers and related identifying information;

             b. types, amounts, and prices of firearms trafficked as well as dates, places, and

                  amounts of specific transactions;

             c. any information related to sources of firearms (including names, addresses, phone

                  numbers, or any other identifying information);

             d. any information recording David Floyd, AKA Richard Floyd schedule or travel;

             e. all financial or bank records, checks, credit card bills, account information, and

                  other financial records utilized to purchase firearms;

             f.   all recordings both audio and visual indicating possession, storage, or trafficking

                  (to include exif data associated with visual recordings which can provide

                  evidentiary dates and locations associated with the recordings);

             g. all communications to include but not limited to text or media messages, instant

                  messaging, or messaging applications utilizing the Internet related to firearms

                  trafficking.

       2.         Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, or browsing history;

       3.         Records evidencing the use of the Internet including:
            a. records of Internet Protocol addresses used;

            b. records oflnternet activity,' including firewall logs, caches, browser history and

               cookies, "boolanarked" or "favorite" web pages, search terms that the user

               entered into any Internet search engine, and records of user-typed web'addresses

               associated with firearms trafficking.

       4.      Any other fruits or instrumentalities of the crimes of Unlawful possession of a

Firearm.

       As used above, the terms "records" and ''information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory, SIM, or other

media that can store data).




                                                 2
